Case 1:19-cv-20368-RNS Document 41-1 Entered on FLSD Docket 04/01/2019 Page 1 of 4




                             United States District Court
                                       for the
                             Southern District of Florida

    Robert Sarhan, Anabella Soury,        )
    Plaintiffs,                           )
                                          )
    v.                                    )
                                            Civil Action No. 19-20368-Civ-Scola
                                          )
    H&H Investors, and others,            )
    Defendants.                           )
                                          )

                              Opinion Omnibus Order
          This matter is before the Court on three motions: (1) a motion by H&H
   Investors (“H&H”) for reconsideration under Fed. R. Civ. P. 60 (the “Rule 60
   Motion,” ECF No. 29); (2) an “emergency motion to set aside February 26, 2019
   order dismissing case, emergency hearing requested” filed by the Plaintiff Robert
   Sarhan (“Sarhan”), (the “Motion to Set Aside,” ECF No. 30); and (3) a motion to
   recuse the undersigned filed by Sarhan (the “Motion to Recuse,” ECF No. 31).
   (the three motions, collectively, the “Pending Motions”).
   1.    Procedural Posture
          Sarhan initiated this federal action on January 28, 2019, by “removing” a
   Florida state court foreclosure proceeding on the eve of judicial sale, and then
   filing a 93-page, fourteen-count shotgun complaint against the Florida judges
   who ruled against him, opposing counsel, the court reporter and others. Twelve
   of the fourteen claims explicitly, or implicitly, sought to void the underlying
   judgment of foreclosure entered by the Florida court. On February 26, 2019, the
   Court sua sponte dismissed those claims without prejudice on jurisdictional
   grounds under the Rooker-Feldman doctrine. (ECF No. 13.) The other two
   claims—against the FBI, Florida’s Governor and Miami-Dade County for not
   protecting Sarhan from “mortgage fraud and public corruption” or otherwise
   returning his calls—were dismissed with prejudice as frivolous. (Id.) The Court
   did not remand the case at that time, as removing document was a complaint
   and the docket did not reflect that the case was removed.
          H&H moved for remand on March 4, 2019, and the Court denied that
   motion. (ECF Nos. 27, 28.) The next day, H&H sought reconsideration of that
   order, attaching as exhibits the relevant notices of removal. (ECF No. 29.)
Case 1:19-cv-20368-RNS Document 41-1 Entered on FLSD Docket 04/01/2019 Page 2 of 4




         On March 11, 2019, Sarhan filed an “emergency” motion to set aside the
   Court’s dismissal order, (ECF No. 30), as well as a motion to recuse the
   undersigned, (ECF No. 31).
         No order was entered on those motions, but Sarhan nonetheless appealed
   this Court’s dismissal order on March 27, 2019. (ECF No. 34.) Sarhan
   simultaneously moved the Court for permission to appeal in forma pauperis.
   (ECF No. 35.) The Court denied that motion the next day, finding the appeal was
   not taken in good faith. (ECF No. 37.)
         Thus, at present, the dismissal order is before the Eleventh Circuit, and
   the Rule 60 Motion, the Motion to Set Aside and the Motion to Recuse remain
   pending before this district court.
   2.    Jurisdiction
          The Court first considers its jurisdiction to adjudicate the Pending
   Motions. Federal Rule of Appellate Procedure 4 provides that “[i]f a party files a
   notice of appeal after the court announces or enters a judgment—but before it
   disposes of [a timely motion under Fed. R. Civ. P. 59 or 60]—the notice becomes
   effective to appeal a judgment or order, in whole or in part, when the order
   disposing of the last such remaining motion is entered.” Fed. R. App. P.
   (4)(a)(4)(A), (B). Because the Rule 60 Motion and Motion to Set Aside were filed
   and pending before Sarhan took his appeal, the notice of appeal is not yet
   “effective.” The Court therefore may consider the Pending Motions. See Fed. R.
   App. P. 4, 1993 Advisory Committee Note to Paragraph (a)(4) (“A notice filed . . .
   after the filing of a motion but before disposition of the motion is, in effect,
   suspended until the motion is disposed of, whereupon, the previously filed notice
   effectively places jurisdiction in the court of appeals.”).
   3.    Analysis
          First, the Rule 60 Motion (ECF No. 29) is granted. The Rule 60 Motion
   requests the Court to reconsider its earlier order denying remand to “avoid the
   confusion created by Dr. Sarhan in the State Court proceeding.” (ECF No. 29.)
   Sarhan did not respond to this motion. The Court agrees with H&H that relief is
   appropriate under Rule 60(a) to correct a “clerical mistake arising from oversight
   or omission,” as Sarhan had in fact removed this case, despite the docket sheet
   not reflecting that fact. (ECF Nos. 1-2, 1-3, 1-4.) Although the Rooker-Feldman
   doctrine deprived the Court jurisdiction over most claims asserted by Sarhan,
   remand is required for a different reason: The Complaint, filed in federal court
   post-removal in the state foreclosure proceeding to which Sarhan was defendant,
   is a counterclaim and cannot serve as a basis for federal jurisdiction. See Holmes
   Grp, Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831-32 (2002)
Case 1:19-cv-20368-RNS Document 41-1 Entered on FLSD Docket 04/01/2019 Page 3 of 4




   (“allowing responsive pleadings by the defendant to establish ‘arising under’
   jurisdiction would undermine the clarity and ease of administration of the well-
   pleaded-complaint doctrine, which serves as a ‘quick rule of thumb’ for resolving
   jurisdictional conflicts.”).
           Next, the Court denies the Motion to Set Aside (ECF No. 30). Aside from
   violating local rules by exceeding the page-limitation for motions and styling the
   filing as an “emergency” without so certifying, the Motion to Set Aside improperly
   rehashes the same arguments furthered in the Complaint and previously
   rejected by the Court. See Gilley v. Monsanto Co., Inc., 428 F. App’x 883, 885-86
   (11th Cir. 2011); Popham v. Cobb Cnty, Ga., 392 F. App’x 677, 680-81 (11th Cir.
   2010). The Court finds Sarhan’s arguments equally unpersuasive on the second
   pass, and the request for hearing is denied.
           Finally, the Court denies the Motion to Recuse. “To warrant recusal under
   28 U.S.C. § 144, the moving party must allege facts that would convince a
   reasonable person that bias actually exists.” Christo v. Padgett, 223 F.3d 1324,
   1333 (11th Cir. 2018). “And to determine whether recusal is necessary under 28
   U.S.C. § 455, ‘the standard is whether an objective, fully informed lay observer
   would entertain significant doubt about the judge’s impartiality.’” Pinkston v.
   Univ. of S. Fla. Bd. Of Trustees, 752 F. App’x 756, 759 (11th Cir. 2018) (quoting
   Christo, 223 F.3d at 1333). “[A] judge, having been assigned to a case, should
   not recuse himself on unsupported, irrational, or highly tenuous speculation.”
   Id. (quoting United States v. Greenough, 782 F.2d 1556, 1558 (11th Cir. 1986)).
   The Court finds the arguments furthered by Sarhan in support of recusal are
   “unsupported, irrational, [and] highly tenuous speculation,” and that an
   “objective, fully informed lay observer would [not] entertain significant doubt
   about” the undersigned’s impartiality. Id. The Motion to Recuse (ECF No. 31) is
   therefore denied.
   4.       Conclusion
            In sum, the Court orders as follows:
        •   The Motion to Recuse (ECF No. 31) is denied.
        •   The Motion to Set Aside (ECF No. 30) is denied.
        •   The Rule 60 Motion (ECF No. 29) is granted, and this case is remanded
            to the Circuit Court for the Eleventh Judicial Circuit in and for Miami-
            Dade County, Florida (case no. 12-07970 CA 01). The Clerk is instructed
            to take all necessary steps to ensure a prompt remand and transfer of this
            file.
        •   The Clerk is further directed to mail a copy of this order, as well as ECF
            No. 37, to Robert Sarhan, 22795 SW 212 Ave., Miami, Florida 33170.
Case 1:19-cv-20368-RNS Document 41-1 Entered on FLSD Docket 04/01/2019 Page 4 of 4




        Done and ordered, in Chambers, in Miami, Florida, on March 29, 2019.




                                           Robert N. Scola, Jr.
                                           United States District Court
